Citation Nr: 0823618	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  00-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for tuberculosis.  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for carpal tunnel 
syndrome.  

5.  Entitlement to an initial compensable rating for the 
service-connected residuals of a broken left index finger.  

6.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.   




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO rating decision that 
inter alia denied service connection for tuberculosis and 
granted service connection for hemorrhoids and for residuals 
of a broken left index finger, with an initial noncompensable 
evaluation for each of those disabilities.  

Also on appeal is an August 2005 RO rating decision that 
inter alia denied service connection for allergic rhinitis, 
diabetes mellitus and carpal tunnel syndrome.  

As the rating issues before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The veteran was scheduled to testify before the Board in a 
hearing at the RO in June 2006 but failed to appear.  

In December 2006, the Board issued a decision that denied 
service connection for bilateral hearing loss, bilateral foot 
condition and bilateral elbow condition, and remanded the 
issues characterized on the title page back to the RO for 
further development.  

In February 2007, the veteran filed a Motion for 
Reconsideration in regard to the Board's December 2006 
decision, asserting that he had timely advised the RO that he 
would not be available to testify before the Board as 
scheduled.  

In May 2007, a Deputy Vice Chairman of the Board determined 
that the veteran would be afforded another opportunity to 
testify before the Board, and that his request for 
Reconsideration was accordingly rendered moot.  

A hearing was duly scheduled before the Board at the RO in 
December 2007, but the veteran again failed without good 
cause to appear.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not comply with the directives of the Board's prior 
remand in this appeal, another remand is required.  
 
The Board's remand in December 2006 observed that the veteran 
had submitted a Notice of Disagreement (NOD) regarding the 
issues of service connection for allergic rhinitis, diabetes 
mellitus and carpal tunnel syndrome, but had not been issued 
a Statement of the Case (SOC).  The Board's remand asked the 
RO to issue an SOC on those issues per the requirements of 
Manilincon v. West, 12 Vet. App. 238 (1999).  There is no 
indication that such an SOC has yet been issued.  

The Board's remand directed the RO to issue the veteran a 
VCAA letter regarding his claims for service connection for 
tuberculosis and for higher ratings for service-connected 
hemorrhoids and residuals of a broken left index finger; this 
was accomplished by an AMC letter in April 2007.  

However, the remand also directed the RO to obtain the 
records of VA chest X-rays performed at the Brooklyn VA 
Medical Center (VAMC) in the period around May 1997, and 
associate these and any other VA radiological records with 
the claims file.  There is no indication that any attempt has 
yet been made to obtain those records.  

The Board's remand also tasked the RO to schedule the veteran 
for VA medical examination to determine the current nature 
and severity of his service-connected hemorrhoid and left 
finger disabilities, with attention paid to the changed 
rating criteria for finger disabilities before and after 
August 26, 2002.  

Thereafter the RO was tasked to readjudicate the claims for 
service connection for tuberculosis and for increased rating 
for hemorrhoids and left finger fracture residuals and to 
issue an appropriate SSOC if any claims remained denied.  
There is no indication that any of these actions have yet 
been undertaken.  

The claim is accordingly remanded once again to enable the RO 
to comply with the terms of the Board's remand in December 
2006.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating.  

2.  Whether or not the veteran responds 
to the letter above, the RO must obtain 
the records of VA X-ray performed at 
Brooklyn VAMC in May 1997 and any other 
VA radiological records.  If no such 
records can be located by the VAMC a 
negative written reply must be associated 
with the claims file.  

3.  The RO must send the veteran an SOC 
on the issues of service connection for 
allergic rhinitis, diabetes mellitus and 
carpal tunnel syndrome.  These issues 
should be returned to the Board if, and 
only if, the veteran submits a timely 
Substantive Appeal (VA Form 9 or 
equivalent statement) on these issues.  

4.  The veteran must be afforded 
examinations of the hand and the 
anus/rectum at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examiner should indicate in the 
report that the entire file was reviewed.  
The examination report should discuss the 
veteran's subjective assertions regarding 
the history and symptomatology of his 
service-connected hemorrhoid and left 
index finger disabilities, as well as the 
history of those disabilities as 
documented by the medical record.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).   With respect to the 
veteran's finger examination, the 
examiner should address the old and new 
rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5225 and 5229 as in 
effect before and after August 26, 2002.  

5.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall, 11 
Vet. App. 268.  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for service connection for tuberculosis 
and increased initial rating for 
hemorrhoids and left index finger 
residuals.  Readjudication should 
consider the changed rating criteria for 
the finger noted above, and should also 
consider "staged ratings" as 
appropriate.  See Fenderson, 12 Vet. App. 
119, 126; see also Hart, 21 Vet. App. 
505.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
unless otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


